IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,887-01


                          EX PARTE DARREN BROOKS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W20-00586-V(A) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to engaging in organized criminal activity and was sentenced to

twenty-five years’ imprisonment. He did not appeal his conviction. Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant was charged by indictment for the offense of engaging in organized criminal

activity, with the most serious underlying offense being aggravated robbery, a first degree felony.

Pursuant to Section 71.02(b) of the Texas Penal Code, the offense of engaging in organized criminal

activity is one degree higher than the most serious underlying offense. If the most serious underlying

offense is a first degree felony, the punishment range for the engaging in organized criminal activity
                                                                                                        2

is 15 to 99 years’ or life imprisonment, pursuant to Section 71.02(b)(3). In this case, the indictment

also alleged a single prior felony conviction for purposes of punishment enhancement. However,

there is no specific statute authorizing further punishment enhancement for a first degree felony with

a 15-year minimum sentence. Applicant was admonished as to the punishment range for a habitual

felony under Section 12.42(d) of the Texas Penal Code, and the judgment of conviction indicates that

Applicant pleaded true to and the trial court found true two prior felony enhancement paragraphs.

        Applicant alleges, among other things, that his plea was involuntary and that his trial counsel

was ineffective for failing to accurately advise Applicant of the punishment range, and for failing

to object to Applicant being admonished as to the punishment range for and sentenced for a habitual

felony. Applicant alleges that he only had one prior felony conviction at the time of this offense, and

that he was never provided with notice of the State’s intent to further enhance his punishment in this

case. Applicant alleges that his trial counsel was ineffective for failing to object to the habitual

felony enhancement, and that his plea was rendered involuntary by the increase in the minimum

punishment range without notice to Applicant.

        Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S.

52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel and the trial prosecutor to respond

to Applicant’s claims. Specifically, trial counsel shall state what advice, if any, he gave to Applicant

regarding the punishment range applicable to the offense as charged in the indictment. Trial counsel

shall state whether he investigated Applicant’s criminal history, and whether the State provided

notice of its intent to seek further enhancement of punishment using a prior conviction not alleged
                                                                                                     3

in the indictment. If Applicant did not have any prior felony convictions other than the one alleged

in the indictment, trial counsel shall state why he did not object to the plea admonishments indicating

that Applicant was pleading guilty to a habitual felony with a punishment range of 25-99 years’ or

life imprisonment. Trial counsel shall state whether he believes that Applicant would still have

pleaded guilty in exchange for a 25-year sentence if he had been admonished that the punishment

range was 15-99 years’ or life imprisonment.

       The trial prosecutor should also submit an affidavit stating what he believed was the

applicable punishment range for the offense charged, and what the statutory basis was for such

belief. The trial prosecutor shall state what plea offers were extended to Applicant, and the dates of

any such offers. The trial prosecutor shall state whether, had he known that the minimum

punishment for the offense as charged was 15 years rather than 25 years, he would have extended

an offer of less than 25 years’ imprisonment in exchange for Applicant’s plea of guilty.

       In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

       The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall make findings as to whether Applicant’s plea in

exchange for a 25-year sentence was knowingly and voluntarily entered. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claims.
                                                                                                       4

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: July 27, 2022
Do not publish